DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 4, and 12 are objected to because of the following informalities:  
In claims 3 and 12, it appears ‘at least one’ should be inserted before ‘predetermined’ for consistency.
In claim 4, it appears ‘light source’ should be ‘one or more light sources’ for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 6 and 14, it appears ‘a reference object’ should be ‘reference objects’, as both objects appear to be necessary for the processor to determine the proximal and distal locations.
In claim 14, line 2, ‘the distal proximal location’ lacks antecedence. 
In claims 16 and 17, in the last line of each claim, it is unclear how the blood pressure is calculated using both the calculated pulse pressure and the elastic modulus, when the calculated pulse pressure is used to determine the elastic modulus (see instant equations (3) and (4)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2015/0018637 –cited by applicant) in view of Redtel (US Pub 2015/0287187 –cited by applicant).
Re claims 1, 7, 10: Chen discloses a contactless system and method for measuring and continuously monitoring arterial blood pressure [0025; see ‘continuous, noninvasive’ blood pressure monitoring], the system and method comprising:
one or more light sources configured for illuminating light having at least one predetermined wavelength at a predetermined area of a human subject having an artery therein [0020, 0023, 0024; see the light source 210 which generates light at a predetermined wavelength along an optical path];
a detector responsive to reflected light from the predetermined area for continuously acquiring images of the artery in the predetermined area [0023-0026; see the first detector 220 as well as sensors 120, 130 (wherein the optical system can be used in an MRI room), wherein the Figures 4 and 9 represent images of the detected response]; and 
a processor for processing the images [0022; see the processing unit] and determine:
calculate pulse pressure [0032, 0036; see the systolic and diastolic pressures calculated], and
contactlessly and continuously calculate the arterial blood pressure for each cardiac cycle of the human subject [0036; see the interface 900 that includes a GUI for monitoring the blood pressure].

Re claims 6, 14: Chen disclose all features except a plurality of light emitting devices to emit spaced light to provide the distal and proximal locations. However, Redtel teaches of a plurality of light emitters to provide the locations [0055, 0056, 0094; see the illumination unit and the scattered light]. It would have been obvious to the skilled artisan to modify Chen, to include the emitters to provide the locations as taught by Redtel, in order to efficiently provide the light to the distal and proximal locations.
Re claims 8, 15: Chen discloses a display coupled to the processor configured to continuously display measured arterial blood pressure for each cardiac cycle [0036; see the ‘displays’ and GUI].
.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2015/0018637 –cited by applicant) in view of Redtel (US Pub 2015/0287187 –cited by applicant), and further in view of Ribas Ripoll et al (US Pub 2011/0196244 –cited by applicant).
Re claims 2-4, 11-13: Chen/Redtel disclose all features except that the predetermined wavelength includes one or more wavelengths between a wavelength of green light and a wavelength of near infrared (NIR) light, the predetermined wavelength is sensitive to oxygenated and/or deoxygenated hemoglobin concentration in blood of the human subject, or the light source includes one or more near infrared (NIR) sensors. However, Ribas Ripoll teaches the predetermined wavelength includes one or more wavelengths between a wavelength of green light and a wavelength of near infrared (NIR) light [0015; see the NIR wavelength], the predetermined wavelength is sensitive to oxygenated and/or deoxygenated hemoglobin concentration in blood of the human subject [0051; see the oxy and deoxy hemoglobin concentrations], or the light source includes one or more near infrared (NIR) sensors [0015; see the device that measures the change as an NIR sensor]. It would have been obvious to the skilled artisan to modify Chen/Redtel, to include the NIR features sensitive to oxy or deoxy concentration as taught by Ribas Ripoll, in order to permit measurement of changes in light absorption.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2015/0018637 –cited by applicant) in view of Redtel (US Pub 2015/0287187 –cited by applicant), and further in view of Baldwin et al (US Pub 2011/0178415 –cited by applicant).
Re claim 5: Chen/Redtel disclose all features of the invention except that the detector includes a CCD camera. However, Baldwin teaches of a CCD camera [0018; see the CCD array]. It would have been obvious to the skilled artisan to modify Chen/Redtel, to use a CCD camera as taught by Baldwin, to allow the imaged interference patterns to be resolved in real-time [0018 of Baldwin].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2015/0018637 –cited by applicant) and in view of Redtel (US Pub 2015/0287187 –cited by applicant), and further in view of Mizukami (US Pub 2016/0058409 –cited by applicant).
Re claims 16, 17: Chen/Redtel disclose all features but does not disclose a processor to determine the difference in time between the distal time and the proximal time to calculate a pulse transit time (PTT), determine a length between the proximal location and the distal location, determine a diameter of the artery during a systolic phase of a cardiac pulse, determine a diameter of the artery during a diastolic phase of a cardiac pulse, calculate a pulse wave velocity of the pulse wave, or calculate an elastic modulus (E) of the artery.  However, Mizukami teaches a processor [0054, 0056] to determine the difference in time between the distal time and the proximal time to calculate a pulse transit time (PTT) [0061; see the pulse wave velocity calculation unit  pulse [0044, 0076; see the diastolic diameter measurement], calculate a pulse wave velocity of the pulse wave [0061; see pulse wave velocity calculation unit 208], and calculate an elastic modulus (E) of the artery [0041, 0043, 0053; see the elasticity index]. It would have been obvious to the skilled artisan to modify Chen/Redtel, to determine the above-mentioned parameters as taught by Mizukami, in order accurately measure the diameters for calculating blood pressures and to store information for process.

Response to Arguments
Applicant's arguments filed 9/18/20 have been fully considered but they are not persuasive. Applicant has amended the independent claims to remove portions of these claims (and adding new dependent claims incorporating much of the removed portions from the independent claims). Regarding claims 1 and 10 in their current form, Applicant argues that there is no disclosure of a detector continuously acquiring images of the artery and of determining when an image area is darker indicating a pulse wave is at either a proximal location or a distal location. Respectfully, the Examiner disagrees. While the Examiner agrees that Chen discloses determining BCG and PPG signals to estimate blood pressure, that these signals are displayed as images for subsequent pulse analysis (i.e. PTT; see Chen’s Figures 4 and 9), and it the disclosure of the “MRI . 
The previous specification objection, 112f interpretation of claim 7, and 112b rejection of claim 14 are maintained as they have not been addressed by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793